Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 1 of 28 PageID: 1



LAULETTA BIRNBAUM, LLC
A New Jersey Limited Liability Company
By:   Gregory A. Lomax, Esq.
      glomax@lauletta.com
      Robert A. McKinley, Esq.
      rmckinley@lauletta.com

591 Mantua Blvd., Suite 200
Sewell, NJ 08080
Telephone: 856-232-1600
Facsimile: 856-232-1601
Attorneys for Plaintiff


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


                                                       :
The Senior Store, LLC,                                 :
                                                       :
                    Plaintiff,                         :
                                                       :
                    v.                                 :
                                                         CIVIL ACTION
                                                       :
                                                         No. 19-cv-
The Senior Store, Inc., Nick Bolletino, Amanda         :
Bolletino, and Eric Mass,                              :
                                                       :
                    Defendants.                        :
                                                       :
                                                       :

                                     VERIFIED COMPLAINT

          Plaintiff, The Senior Store, LLC, by and through its attorneys, Lauletta Birnbaum, LLC,

  for their complaint against The Senior Store, Inc., Nick Bolletino, Amanda Bolletino, and Eric

  Mass, allege upon knowledge as to itself and otherwise upon information and belief as follows:




DM1\2917759.1 N1785/00001
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 2 of 28 PageID: 2



                                             PARTIES

       1.      Plaintiff, The Senior Store, LLC, (“PTSS”) is a New Jersey limited liability

company, with its principal place of business located at 123 W. Clements Bridge Road,

Runnemede, NJ 08078.

       2.      Defendant The Senior Store, Inc., (“DTSS”) is a Pennsylvania corporation, with a

registered address of 272 Carpenter St., Philadelphia PA 19147, and is also registered in the state

of New Jersey as a foreign for-profit corporation.

       3.      Defendant Nick Bolletino (“Mr. Bolletino”) is an individual, with, upon

information and belief, a home address of 511 N. Clinton Ave., Wenonah, NJ 08090.

       4.      Defendant Amanda Bolletino (“Mrs. Bolletino”) is an individual, with, upon

information and belief, a home address of 511 N. Clinton Ave., Wenonah, NJ 08090.

       5.      Defendant Eric Mass (“Mass”) is an individual with, upon information and belief,

a home address of 6 Eagle Rd., Audubon, NJ 08106. (Mr. Bolletino, Mrs. Bolletino and Mass

collectively hereafter the “Individual Defendants”).

                                 JURISDICTION AND VENUE

       6.      This Court has original jurisdiction over this case under 28 U.S.C. §1331. To the

extent that this cause of action also arises under the Lanham Act, 15 U.S.C. § 1051 et seq.,

jurisdiction is expressly conferred in accordance with 15 U.S.C. § 1121 and 28 U.S.C. § 1338(a).

This Court has supplemental jurisdiction under Plaintiff’s claims arising under state law pursuant

to 28 U.S.C. §1367.

       7.      Venue is proper in this judicial district under 28 U.S.C. §1391(b)(1) and/or (2)

because a defendant resides within this judicial district and/or a substantial part of the events or

omissions giving rise to the claims occurred within this judicial district.




                                                  2
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 3 of 28 PageID: 3



                         NATURE AND SUMMARY OF THE ACTION

       8.        This is an action for false designation of origin and unfair competition,

unregistered trademark infringement under the Lanham Act, common law trademark

infringement and unfair competition, unjust enrichment, cyberpiracy, consumer fraud, and

breach of fiduciary, arising out of Defendants’ adoption and use of Plaintiff’s THE SENIOR

STORE trademark, and usurping its domain name www.theseniorstore.com. After being trained

by Plaintiff and working for Plaintiff’s organization for several months to learn about its

successful business model, Defendants, without authorization from Plaintiff, developed a plan

and scheme, and recently have created a business using Plaintiff’s trademark, THE SENIOR

STORE, for the identical services and in direct competition with Plaintiff, in the Delaware

Valley region.



                                   FACTUAL BACKGROUND

Plaintiff’s “The Senior Store” Business

       9.        Patricia MacAdams (“MacAdams”) is a licensed independent Managing General

Agent for Pinnacle Financial Services (“Pinnacle”), an insurance marketing organization with a

focus on Medicare benefits. MacAdams is licensed insurance agent in New Jersey,

Pennsylvania, Delaware, Maryland, and the District of Columbia. PTSS, under the THE

SENIOR STORE brand, has over 4500 customers spanning all of these territories, as well as in

South Carolina and Florida.

       10.       Pinnacle provides its insurance marketing organization services by contracting

with a series of independent agents and assigning each within an “Agent Hierarchy.” The

independent agents facilitate contracts between customers and insurance companies, such as




                                                   3
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 4 of 28 PageID: 4



Aetna, United Healthcare, Independence Blue Cross, Horizon, Humana, Well Care, and several

others. The level in which an agent is positioned in the Agent Hierarchy is predominantly

determined based on production -- which is the number of contracts an agent or agency closes as

between customers and the insurance companies.

       11.     At the top of the hierarchy is Pinnacle, followed downline by a Supervisory

General Agent, a Managing General Agent, a General Agent, and lastly, “street level” Agents.

MacAdams’ upline Supervisory General Agent is Divine Insurance, located in center city

Philadelphia, PA. Compensation for services provided to the end customer under this business

model flows down the Agent Hierarchy.

       12.     the business of PTSS is carried out according to this hierarchy through its agents.

       13.     In May 2013, and in furtherance of her relationship with Pinnacle, MacAdams

began to build a business under the brand THE SENIOR STORE, offering Medicare assistance,

life insurance, long-term care insurance, financial planning, advice on benefits from employers,

legacy benefits, final expense insurance, and supplemental insurance, among others to

individuals planning to retire, or already in retirement (the “PTSS Services”).

       14.     In coordination with Pinnacle, MacAdams recruited and trained street level agents

in her downline. Working through MacAdams, as Supervisory General Agent, the street level

agents (as well as other Supervisory General Agents affiliated with PTSS) generate, follow and

pursue customer leads.

       15.     Since May 2013, MacAdams promoted the services offered through her and her

downline street level agents under the brand THE SENIOR STORE.

       16.     To promote the launch of THE SENIOR STORE business, MacAdams sent

invitations to, issued a press release for, and hosted a Grand Opening ribbon-cutting ceremony at




                                                 4
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 5 of 28 PageID: 5



its original location in Bellmawr, NJ on May 15, 2013. The Grand Opening drew over 100

people including the mayor of Bellmawr, New Jersey, and one of our nation’s most famous

historical senior citizens, Ben Franklin (Ward Larkin, professional impersonator).

       17.     In August 2013, MacAdams issued a second press release reporting on the Grand

Opening, and announced that THE SENIOR STORE was offering its services to residents of

New Jersey, Delaware and Pennsylvania. The announcement informed the public that the

services offered under THE SENIOR STORE brand are available via house calls, walk-in

meetings, and through scheduled appointments.

       18.     In February 2014, MacAdams caused to have formed Plaintiff, The Senior Store,

LLC.

       19.     Since at least May 2013, PTSS and its agents have made sales, solicited and

continue to solicit over 100,000 potential customers under THE SENIOR STORE brand in New

Jersey, Pennsylvania, Delaware and Maryland (the “Delaware Valley Region”), as well as in the

District of Columbia, South Carolina and Florida (the “Territories”) .

       20.     Through the work of MacAdams and other experienced insurance executive

partners, THE SENIOR STORE experienced substantial growth and notoriety in the Delaware

Valley Region. PTSS’s number of street level agents has multiplied six-fold since its inception

– growing from 4 agents to now almost 30. Indeed, PTSS’s success and the widespread

notoriety of its brand in the Delaware Valley Region is measured in part by the rapid growth of

its street level sales force and expansion of its physical present in the region.

       21.     In addition to its agents offering insurance services under PTSS’s THE SENIOR

STORE BRAND in the Territories, PTSS has also opened an additional walk-




                                                  5
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 6 of 28 PageID: 6



in/appointment/information center in Berlin, NJ, and has confidential plans for expansion in the

Region that Mr. Bolletino was aware of while working with MacAdams.

       22.     From its inception, PTSS has focused on building goodwill and brand recognition

of THE SENIOR STORE trademark. As part of its branding strategy, PTSS consistently features

its THE SENIOR STORE mark as the banner under which its business operates.

       23.     PTSS has spent tens of thousands of dollars to strategically market, advertise, and

promote its brand through a variety of media, such as on billboards, direct mail pieces such as

flyers, postcards and quarterly newsletters, and on business cards, lawn signage, and magnetic

signs on vehicles prominently displaying THE SENIOR STORE trademark.

       24.     PTSS also sponsors and participates in weekly, bi-weekly, monthly and annual

events at various building complexes, care facilities, clubs, libraries, and other locations to

promote its services under THE SENIOR STORE trademark. At these events, PTSS educates

attendees on the health and financial options available to the elderly and offers its insurance

services.

       25.     Brand recognition of THE SENIOR STORE is further strengthened through

word-of-mouth advertising by its agents in the tri-state area and beyond.

       26.     Plaintiff further promotes the PTSS Services by partnering with social networking

sites like Facebook (see https://www.facebook.com/TheSeniorStoreNJ/?ref=br_rs and

https://www.facebook.com/The-Senior-Store-1395998910452754).

       27.     PTSS has also launched its own website (http://www.gotmedicare.com) through

which it advertises its services.




                                                  6
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 7 of 28 PageID: 7



       28.     As a result of its advertising, marketing and promotional efforts, as well as the

quality of services it provides under its THE SENIOR STORE brand, PTSS has experienced a

500% growth rate in its client base since 2015.

       29.     PTSS’s customers, potential customers, agents, and the insurance companies with

whom they do business, have come to identify THE SENIOR STORE as an established and

reputable insurance agency service provider in the Delaware Valley region.

       30.     To further protect its THE SENIOR STORE trademark, MacAdams filed a U. S.

Trademark Application in the United States Patent and Trademark Office for the mark “The

Senior Store” on May 18, 2018, which has been assigned serial number 87/927,545.



Defendants’ Connection to Plaintiff’s THE SENIOR STORE Business

       31.     Upon information and belief, since at least September 2017, Defendant Nick

Bolletino, and later along with Defendants Amanda Bolletino and Eric Mass, have engaged in

pattern of behavior to infiltrate PTSS’s business to access its confidential business practices and

gain an understanding of the manner by which PTSS has succeeded, and then use all of the above

information to launch a directly competing business in the Delaware Valley Region in October

2018 under Plaintiff’s THE SENIOR STORE brand.

       32.     In or about September 2017, Defendant Nick Bolletino became a downline street

level agent for Pinnacle under MacAdams in the Pinnacle Agent Hierarchy. Mr. Bolletino had

just recently entered the Medicare Advantage space and had limited experience in it as an agent.

Therafter, MacAdams, who has over a decade of experience in the Medicare Advantage space,

trained Mr. Bolletino for several months on how to market, promote, and sell PTSS’s services,

and supported his efforts to grow a downline business under plaintiff’s well-known THE

SENIOR STORE brand.


                                                  7
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 8 of 28 PageID: 8



       33.     MacAdams is responsible for the vast majority of Mr. Bolletino’s training in the

Medicare Advantage space, and provided countless hours of teaching Mr. Bolletino, which

dramatically cut down the amount of time he otherwise would have expended if he embarked to

learn it on his own. During this period, MacAdams also fed Mr. Bolletino countless leads to

pursue, and MacAdams assigned some of her own clients to Mr. Bolletino.

       34.     Upon information and belief, prior to his relationship with PTSS, Ms.

       35.     Upon information and belief, Defendant Amanda Bolletino is married to

Defendant Nick Bolletino and possesses computer skills sufficient to design logos and perform

other computer-related work, including web-site development. In early 2018, PTSS hired Mrs.

Bolletino to build a Customer Relationship Management (CRM) System for PTSS and to design

a new logo for THE SENIOR STORE. In connection with this work, Mrs. Bolletino had access

to PTSS’s confidential business information and processes.

       36.     In January 2018, Mr. Bolletino suggested that PTSS invest in search engine

optimization services and rebuild PTSS’s website and internet presence. PTSS maintained the

website www.theseniorstore.org at that time, but had inadvertently allowed its prior registration

of the domain www.theseniorstore.com lapse (the “.COM Domain.”).

       37.     Shortly after Mr. Bolletino made this suggestion, MacAdams asked Mr. Bolletino

to look into the cost to re-purchase the .COM Domain. Rather than doing that, however, PTSS

learned that Mr. Bolletino had purchased the domain www.theseniorstore.com for his own

benefit, without notifying PTSS and without PTSS’s authority. Although it was not a strategic

marketing priority for MacAdams to build a website-based internet marketing campaign for

Plaintiff’s THE SENIOR STORE brand at that time, PTSS paid Mr. Bolletino $4000 for the




                                                8
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 9 of 28 PageID: 9



domain and for Mrs. Bolletino to work on the CRM System and put together a simple logo for

the business.

       38.      Upon information and belief, to assist Mr. Bolletino in generating what he

believed would create leads and more business for him as an agent under MacAdams’ THE

SENIIOR STORE business, Mrs. Bolletino intended at that time to create a website on the .COM

Domain for PTSS.

       39.      By March 2018, it was MacAdams understanding that the website was still under

development, but that it was nearing completion. As such, and in continued support of Mr.

Bolletino’s effort to generate business, MacAdams asked Mrs. Bolletino for a

“theseniorstore.com” email address to be printed on thousands of direct mail pieces that PTSS

was ordering. Mrs. Bolletino provided the address help@theseniorstore.com.

       40.      Shortly after the mailing went out to thousands of potential customers,

MacAdams asked the Bolletino’s for access credentials to the email account as well as to the

.COM Domain, but the Bolletino’s refused.

       41.      Despite repeated requests thereafter, the Defendants have not provided, and PTSS

still does not have, the credentials and passwords to access or control the content on the .COM

Domain, nor access to the help@theseniorstore.com email account. Upon information and

belief, such credentials were and continue to be in the possession, custody or control of

Defendants Amanda Bolletino and/or Nick Bolletino and are being used to build a business in

direct competition with Plaintiff’s business.

       42.      By late spring 2018, Mr. Bolletino was no longer producing business for his

upline through MacAdams and it became clear to MacAdams that Mr. Bolletino was seeking to

be released from his contract with Pinnacle.    Since May 2018, Mr. Bolletino has not




                                                 9
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 10 of 28 PageID: 10



participated in events on behalf of Plaintiff, coordinated with MacAdams to grow his downline

business, nor produced any sales in his upline to Pinnacle through MacAdams, other than one

application in August 2018. PTSS learned that, over the course of Mr. Bolletino’s affiliation

with it, he wrote several applications for customers that did not fit their respective insurance

needs, resulting in numerous chargebacks up and down the compensation structure as those

customers began to realize it and disenroll in those programs.

         43.   Upon information and belief, Mr. Bolletino served a “Release” on Pinnacle in or

about June 2018, which effectively terminates his relationship with Pinnacle, and will remove

him from the Agent Hierarchy in the level below MacAdams effective in or about January 2019.

         44.   Defendant Eric Mass has been and continues to be a downline street level agent

under MacAdams since March 2018, and was trained by MacAdams from March 2018 through

approximately May 2018. Since May 2018, however, Mass has not participated in events on

behalf of Plaintiff nor produced any sales in his upline to Pinnacle through MacAdams, and

instead has joined Mr. Bolletino in building a competing business under THE SENIOR STORE

brand.

Defendants Theft of “THE SENIOR STORE” Domain and Infringement of its Trademark

         45.   In October 2018, after commandeering and squatting on PTSS’s

theseniorstore.com domain, Defendants launched an internet marketing campaign and a brick

and mortar business using THE SENIOR STORE trademark in direct competition with PTSS.

         46.   After learning about Defendant’s launch, PTSS discovered that, in or about

August 2018, the Individual Defendants conspired together to form Defendant The Senior Store,

Inc, and applied for a New Jersey Certification of Insurance Licensure, which was issued on

August 31, 2018.




                                                 10
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 11 of 28 PageID: 11



       47.     In or about October 2018, Defendants launched the www.theseniorstore.com

website, without PTSS’s authorization, offering services identical to those offered by PTSS,

including Medicare advantage plans, Medicare special-needs plans, and Medigap plans (hereafter

“Related Services”).

       48.     From the time Defendants purchased the .COM Domain until at least October

2018, the .COM Domain was a placeholder and did not advertise or offer any goods or services.

       49.     Like PTSS, Defendants offer to meet potential customers in their homes, and

defendants’ brick and mortar stores, or via telephone. An image from defendants’ website is

shown below.




                                               11
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 12 of 28 PageID: 12




       50.    In or about October 2018, Defendants also launched a Facebook page using

PTSS’s trademark THE SENIOR STORE, claiming to be “the first of its kind,” even though

Defendants were well aware of PTSS’s two locations in South Jersey, and plans for expansion in




                                              12
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 13 of 28 PageID: 13



and beyond the Delaware Valley Region. An image from defendants’ Facebook page is shown

below:




         51.   Upon information and belief, in or about October 2018, Defendants opened two

Philadelphia offices; one at 2929 Arch St., Suite 1700, and the other at 2208 S. Broad Street.




                                                13
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 14 of 28 PageID: 14



       52.     Defendants’ advertise their stores as THE SENIOR STORE Medicare enrollment

centers, “dedicated to empowering recipients in their management of Medicare and retirement

costs”, and claim to serve potential customers in the same region in which plaintiff serves its

customers under THE SENIOR STORE brand, namely the Greater Philadelphia Metro Region,

as well as surrounding areas such as South Jersey, Bucks County, Chester County, and Delaware

County.

       53.     Defendants also claim to have partners with “every major and regional carriers

that are leaders in health insurance” under THE SENIOR STORE brand. An image of an article

posted on Defendants’ Facebook page, making these claims is shown below:




                                                14
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 15 of 28 PageID: 15



           54.   Medicare open enrollment for 2019 coverage was from October 15, 2018 to

December 7, 2018. As such, Defendants appear to have targeted October 2018 as the date on

which to begin trading off of the goodwill established by PTSS’s THE SENIOR STORE brand,

launch its Website, open its stores, and roll-out its marketing campaign. This scheme and this

date would allow them the best opportunity to garner cash flow during the busiest time of the

year for the business and to gain momentum into 2019.

           55.   To make matters worse, PTSS has recently learned that when third parties ask

defendants whether Defendants’ THE SENIOR STORE is the same company as Plaintiff’s THE

SENIOR STORE, Defendants tell them that they are affiliated with Plaintiff, when they clearly

are not.

           56.   PTSS has not authorized Defendants to distribute, provide, promote, advertise,

offer for sale or sell the PTSS Services or the Related Services that bear the “THE SENIOR

STORE” trademark.

           57.   As a result of the Defendants’ conduct, PTSS’s domain name and on-line

presence has been completely misappropriated and commandeered by Defendants to the

exclusion of the business’ true ownership. In addition, Defendants’ unlicensed and illegal sale of

services under PTSS’s THE SENIOR STORE trademark, both through online marketing, its

stores in Philadelphia, and via any sales agents and employees it contracts with, has the

substantially likelihood of causing widespread consumer confusion or misunderstanding as to the

source, sponsorship, approval, or certification of PTSS’s services. Additionally, as a result of

Defendants’ illegal and maliciously misappropriation of the PTSS’s trademark, Defendants have

caused, and will continue to cause, a substantial and unjustified interference with the PTSS’s

customers, customer base, the consuming public, and PTSS’s suppliers and vendors.




                                                 15
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 16 of 28 PageID: 16



       58.     Upon information and belief, the Individual Defendants took with them when they

suddenly departed Plaintiff, PTSS’s proprietary information, including, but not limited to,

Plaintiffs’ customer lists, potential customer lists, and marketing strategies.

       59.     Defendants’ conduct has been undertaken in an intentional effort to infringe

PTSS’s trademark, and to thereby usurp PTSS’s valuable goodwill in its brand, in an unlawful

effort to seize customers in PTSS’s market using THE SENIOR STORE name.

       60.     This conduct has and will continue to cause the PTSS substantial and irreparable

harm for which there is no adequate remedy at law, in addition to causing significant pecuniary

loss and damage.

                                           COUNT ONE
             FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
                                (15 U.S.C. §1125(a))

       61.     Plaintiff hereby repeats and realleges the allegations of each of the foregoing

paragraphs of this Complaint as if fully set forth herein.

       62.     This cause of action for false designation of origin and unfair competition arises

under §43(a) of the Lanham Act, 15 U.S.C. §1125(a).

       63.     The Related Services distributed, promoted, provided, sold and offered for sale by

Defendants under the “THE SENIOR STORE” mark since a date subsequent to PTSS’s first use,

are identical, closely related, and complementary to the services PTSS promotes, provides, offers

for sale and sold under its “THE SENIOR STORE” brand.

       64.     By willfully misappropriating and using trademarks marks that are identical

and/or highly similar to PTSS’s “THE SENIOR STORE” mark, Defendants have misrepresented

and falsely described to the public the origin and source of the Related Services and have created




                                                 16
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 17 of 28 PageID: 17



a likelihood of confusion among the public and the ultimate consumers as to both source and

sponsorship of the Related Services.

         65.   Defendants’ unlawful and unauthorized distribution, promotion, offer for sale and

sale of the Related Services creates express and implied misrepresentations that the Related

Services were authorized, approved of and/or sponsored by PTSS, all to Defendants’ profit and

PTSS’s great damage and injury.

         66.   Defendants’ use of the “THE SENIOR STORE” mark in connection with the

Related Services constitutes a false designation of origin and unfair competition in violation of

§43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         67.   Upon information and belief, Defendants will continue to make such false

designations of origin, representations and descriptions in advertisements for and in connection

with the provision of the Related Services in commerce unless restrained by this Court.

         68.   As a direct and proximate result of Defendants’ infringement of Plaintiff’s “THE

SENIOR STORE” mark, PTSS has been damaged. Plaintiff is thus entitled to the recovery of

damages, multiple damages, reasonable attorney’s fees, prejudgment interest and costs pursuant

to 15 U.S.C. § 1117(a) and (b).

         69.   PTSS has no adequate remedy at law, and if Defendants’ activities are not

enjoined, Plaintiff will suffer immediate and continuing irreparable harm and injury to its

business and to its reputation, and to the goodwill associated with its “THE SENIOR STORE”

marks.




                                                17
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 18 of 28 PageID: 18



                                           COUNT TWO
                     UNREGISTERED TRADEMARK INFRINGEMENT

                                        (15 U.S.C. § 1125(a))

          70.   Plaintiff repeats and realleges the allegations of each of the foregoing paragraphs

of this Complaint as if fully set forth herein.

          71.   Defendants’ knowing adoption and use of a mark that is identical to Plaintiff’

“THE SENIOR STORE” mark, without the consent of PTSS, will likely cause confusion among

ordinary consumers as to the source the of PTSS’s Services.

          72.   Defendants’ intentional misappropriation of the “THE SENIOR STORE” mark

will destroy the valuable brand equity that Plaintiff has built into their mark, harm the value of

Plaintiffs’ trademark, dilute its product identity, and prevent it from controlling its reputation and

goodwill with the public.

          73.   Defendants’ actions are likely to cause the public to conclude incorrectly that

Defendant’s Related Services come from Plaintiff, which will damage both Plaintiff and the

public.

          74.   Defendants’ unauthorized use of PTSS’s identical mark in interstate commerce as

described above constitutes passing off, and is likely to cause consumer confusion, mistake or

deception.

          75.   Defendants’ marketing and sale of their Related Services using the “THE

SENIOR STORE” mark infringes Plaintiff’s common law trademark “THE SENIOR STORE” in

violation of 15 U.S.C. § 1125(a).

          76.   As a direct and proximate result of Defendants’ trademark infringement, Plaintiff

has suffered and will continue to suffer loss of income, profits and goodwill and Defendants have

and will continue to unfairly acquire income profits and goodwill.


                                                  18
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 19 of 28 PageID: 19



       77.     As a direct and proximate result of Defendants’ infringement of Plaintiff’s “THE

SENIOR STORE” mark, Plaintiff has been damaged. Plaintiff is thus entitled to recovery of

damages, multiple damages, reasonable attorney’s fees, prejudgment interest and costs pursuant

to 15 U.S.C. § 1117(a) and (b).

       78.     PTSS has no adequate remedy at law. If Defendants’ willful and intentional acts

of passing off are not enjoined, PTSS will continue to suffer immediate and continuing

irreparable harm and injury to its reputation and goodwill associated with its “THE SENIOR

STORE” mark.

                                          COUNT THREE
                                          CYBERPIRACY

                                      (15 U.S.C. § 1125(d)(1))

       79.     Plaintiff repeats and realleges the allegations of each of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       80.     Defendant Nick Bolletino registered or caused to have registered the domain

name www.theseniorstore.com as a part of a plan and scheme along with the other defendants to

steal PTSS’s identity and facilitate the online offering of services bearing the THE SENIOR

STORE mark in interstate commerce to customers in the Delaware Valley Region.

       81.     PTSS’s THE SENIOR STORE mark was distinctive and entitled to protection at

the time Defendant Nick Bolletino registered or caused to have registered the domain name

www.theseniorstore.com.

       82.     The www.theseniorstore.com domain name wholly incorporates Plaintiff’s

trademark THE SENIOR STORE and is therefore confusingly similar to Plaintiff’s THE

SENIOR STORE trademark.




                                                  19
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 20 of 28 PageID: 20



       83.     Defendants registered the www.theseniorstore.com domain name with a bad faith

intent to steal PTSS’s identity and established reputation in the Delaware Valley Region to profit

from the mark by illegally entering the market in direct violation of plaintiff’s trademark rights.

       84.     As a result of Defendants’ bad-faith registration of www.theseniorstore.com

domain name, Plaintiff may elect, at any time before final judgment is rendered, to recover an

award of statutory damages in the amount of up to $100,000 per domain name, instead of actual

damages and profits. 15 U.S.C. §1117(d).



                                           COUNT FOUR
                      COMMON LAW TRADEMARK INFRINGMENT

                                          (Various States)

       85.     Plaintiff repeats and realleges the allegations of each of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       86.     This cause of action arises under the common law of the various states, including,

New Jersey, the Commonwealth of Pennsylvania, and Delaware.

       87.     PTSS’s “THE SENIOR STORE” mark has been used by PTSS exclusively in the

Delaware Valley Region in connection with the PTSS Services since at least as early as 2013.

       88.     Plaintiff has built up valuable goodwill in its “THE SENIOR STORE” marks

through its continuous use and promotion of its “THE SENIOR STORE” mark.

       89.     Defendants’ activities constitute use in commerce of Plaintiff’s “THE SENIOR

STORE” mark.

       90.     Defendants’ use of a trademark that is identical to PTSS’s “THE SENIOR

STORE” mark in connection with Defendants’ sale, offers of sale, distribution, promotion and

advertisements of Defendants’ Related Services is likely to cause confusion, mistake and



                                                  20
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 21 of 28 PageID: 21



deception to the public as to the affiliation, connection or association of Defendants with PTSS,

and as to the origin, sponsorship or approval of Defendants’ Related Services by PTSS.

        91.    Defendants activities tend to and do falsely create the impression that PTSS is not

the true owner of the rights to the “THE SENIOR STORE” mark and that PTSS is in fact the

infringer.

        92.    By Defendants’ unauthorized acts, Defendants are directly infringing on PTSS’s

common law rights in its “THE SENIOR STORE” mark in violation of the common law of the

various states, to the damage of PTSS and the unjust enrichment of Defendants.



                                           COUNT FIVE
                          COMMON LAW UNFAIR COMPETITION

        93.    Plaintiff repeats and realleges the allegations of each of the foregoing paragraphs

of this Complaint as if fully set forth herein.

        94.    This cause of action arises under the common law of the various states, including

the New Jersey, Commonwealth of Pennsylvania, and Delaware.

        95.    Defendants’ conduct as described herein constitute unfair competition.

                                            COUNT SIX
   DECEPTION IN VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT

                                         (N.J.S.A. § 56:8-2)

        96.    Plaintiff repeats and realleges the allegations of each of the foregoing paragraphs

of this Complaint as if fully set forth herein.

        97.    Defendants’ unauthorized use of marks identical and/or similar to PTSS’s “THE

SENIOR STORE” mark in advertising constitutes deceptive trade practices in violation of the

New Jersey Consumer Fraud Act.



                                                  21
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 22 of 28 PageID: 22



       98.     Upon information and belief, the aforesaid infringement by Defendants was

committed willfully, knowingly, maliciously, and in conscious disregard of Plaintiffs’ rights.

       99.     The aforesaid infringement by Defendants has caused, and unless restrained by

this Court will continue to cause, immediate and irreparable injury to Plaintiffs.

       100.    Plaintiff has no adequate remedy at law.

                                         COUNT SEVEN
                               BREACH OF FIDUCIARY DUTY

       101.    Plaintiff incorporates each of the foregoing allegations by reference as if set forth

at length herein.

       102.    By virtue of their employment, and special trust and confidence placed in them by

plaintiffs, defendants owed a fiduciary duty to plaintiffs.

       103.    Defendants, while employed and otherwise serving PTSS in positions of trust and

confidence, willfully and maliciously breached their fiduciary duties to PTSS and by committing

the herein alleged faithless and disloyal acts, including upon information and belief, but not

limited to, the following:

       104.    Diverting business opportunities to themselves during their employment;

       105.    Misappropriating PTSS’ confidential, proprietary, and trade secret information for

their own use; and

       106.    Usurping PTSS’ corporate opportunities and goodwill for themselves for use to

compete with PTSS.

       107.    By and through the conduct alleged herein, defendants have breached and

continue to breach their fiduciary duties to PTSS.

       108.    Plaintiff has suffered and continue to suffer tremendous injury and harm as a

result of defendants’ breaches.


                                                 22
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 23 of 28 PageID: 23



                                        COUNT EIGHT
                                     CIVIL CONSPIRACY

       109.    Plaintiff incorporates each of the foregoing allegations by reference as if set forth

at length herein.

       110.    While still working under PTSS’s Agent Heirarchy, and/or on a contract basis to

perform work for PTSS, the Individual Defendants conspired together with the intent to injure

PTSS; specifically to: (a) take corporate opportunities rightfully belonging to PTSS’s by

absconding with the CRM system populated with customer leads by PTSS; (b) convert the

Individual Defendants’knowledge and contacts acquired or developed while working with PTSS,

(c) misappropriate the proprietary and confidential information of PTSS, including without

limitation using their knowledge of PTSS’s future expansion plans to target markets in which

PTSS planned to expand operations, and (d) register and hold hostage PTSS’s domain

www.theseniorstore.com.

       111.    In furtherance of their conspiracy, the Individual Defendants used all of PTSS’s

aforementioned information to brand a new company with PTSS’s brand in direct competition

with PTSS.

       112.    As a direct and proximate result, PTSS has been damaged.

       113.    PTSS entitled to an award of punitive damages and attorneys’ fees for the

Individual Defendants’ malicious acts of conspiracy against it.




                                                 23
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 24 of 28 PageID: 24



                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiff prays for the following relief:


       1.      That Defendants, their parents, subsidiaries, officers, agents, employees, and all

persons acting for, with, by, through or under them be enjoined and restrained, preliminarily

during the pendency of this action and, thereafter, permanently, in the Delaware Valley Region:

               a.      From using in any manner, the mark “THE SENIOR STORE”, or any

other mark which contains the term “THE SENIOR STORE” as to be likely to cause confusion,

reverse confusion, deception or mistake, on or in connection with the distribution, advertising,

promotion, provision, offering for sale or sale of any product or service (i) not emanating from

Plaintiff or (ii) not authorized by Plaintiff to be offered or sold in connection with marks

containing the term “THE SENIOR STORE”;

               b.      From passing off, inducing or enabling others to sell or pass off any goods

or services as and for goods or services produced by Plaintiff, which are not in fact Plaintiff’s

goods or services, or not produced under the control and supervision of Plaintiff and approved by

Plaintiff for sale under Plaintiff’s “THE SENIOR STORE” mark;

               c.      From committing any acts calculated to cause consumers to believe that

(1) Defendants’ goods and services are sold under the control or supervision of Plaintiff, or

sponsored or approved by, connected with, guaranteed by, or produced under the control and

supervision of Plaintiff, or (2) that Plaintiff’s goods and services are sold under the control or

supervision of Defendants, or sponsored or approved by, connected with, guaranteed by, or

produced under the control and supervision of Defendants;

               d.      From further infringing Plaintiff’s “THE SENIOR STORE” mark and

damaging Plaintiff’s reputation and its goodwill in its “THE SENIOR STORE” mark; and


                                                 24
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 25 of 28 PageID: 25



               e.     From otherwise competing unfairly with Plaintiff in any manner.

        2.     A declaration that Defendants’ use of designation “THE SENIOR STORE” for

the Related Services in the Delaware Valley Region areas constitutes unfair competition under

the Lanham Act, unregistered trademark infringement, deception and unjust enrichment;

        3.     That Defendants be required to deliver up to plaintiff destruction at Defendants’

expense, all packaging, labels, signs, promotional materials, advertisements, and other

communications to the public in the possession or under their control bearing thereon any

material or representations that are or may be false or misleading concerning the source or origin

of the products and services offered by Defendants, to the extent that such packaging, labels,

signs, promotional materials, advertisements and other communications to the public are used in

connection with the sale or offer for sale of services bearing THE SENIOR STORE trademark in

the Delaware Valley Region;

        4.     That Defendants cause the transfer of the www.theseniorstore.com domain to

Plaintiff;

        5.     That Defendants account for and pay over to Plaintiff any profits realized by

Defendants by reason of Defendants’ unlawful and willful acts as alleged herein;

        6.     That Plaintiff be awarded actual damages in an amount to be proven at trial and

punitive damages in an amount to be proven at trial;

        7.     That the amount of damages awarded to Plaintiff be increased by a sum not

exceeding three times the amount thereof as provided by law;

        8.     That Plaintiff be awarded interest, including pre-judgment interest, on all damages

sums;




                                                25
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 26 of 28 PageID: 26



          9.    That Plaintiff be awarded damages in such an amount as is reasonable for Plaintiff

to conduct marketing and advertising activities necessary to at least in part repair the damage

done to its “THE SENIOR STORE” mark and brand by the actions of Defendants;

          10.   That Plaintiff be awarded its costs and reasonable attorney’s fees and have such

other and further relief as the Court may deem equitable, including, but not limited to, any relief

set forth under 15 U.S.C. §§ 1116-1118; and

          11.   That Plaintiff have such other and further relief as the Court deems just and

proper.




                                                 26
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 27 of 28 PageID: 27



                                   LAULETTA BIRNBAUM, LLC




                                   By: s/ Robert A. McKinley______
                                       Gregory Lomax, Esq.
                                       Robert A. McKinley, Esq.
                                       591 Mantua Blvd., Suite 200
                                       Sewell, NJ 08080
                                       Tel: (856) 232-1600
                                       Fax: (856) 232-1601
                                       Email: rmckinley@lauletta.com
                                               glomax@lauletta.com

                                          Attorneys for Plaintiff
Dated: January 16, 2019




                                     27
Case 1:19-cv-00553-NLH-AMD Document 1 Filed 01/16/19 Page 28 of 28 PageID: 28




                                                         Scanned by CamScanner
